                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA


UNITED STATES OF AMERICA,        *

vs.                              *
                                      CASE NO.     5:14-CR-77 (CDL)
DANIEL ERIC COBBLE,              *

      Defendant                  *

_____________________________


                                 ORDER

      Having held a final pretrial conference in this case on

December 2, 2019, the Court enters this order memorializing the

following highlights of that conference:

(1)   This case is scheduled for a jury trial to begin at 9:00 A.M.

on February 18, 2020 at the United States Courthouse in Columbus,

Georgia.

(2)   Defendant has chosen to represent himself during the trial

and shall direct and control his defense.        The Court has directed

Brian Jarrard to attend trial as stand-by counsel, and Mr. Jarrard

shall continue to act as counsel during the pretrial proceedings

as previously ordered.

(3)   Defendant confirmed at the conference that he does not assert

the affirmative defense of insanity.     Although Defendant disavowed

any diminished mental capacity, the Court has not ruled out a

defense that because of his mental capacity he did not have the
requisite intent which is an essential element of the offenses for

which he has been charged.

(4)   Defendant put on the record at the conference a list of

witnesses who he wishes to be subpoenaed for trial.       Mr. Jarrard

will file a motion with the Court seeking subpoenas for witnesses

who have relevant and admissible evidence, indicating in the motion

the subject matter of the relevant evidence so the Court can

determine whether a subpoena shall be issued.         Mr. Jarrard may

file this motion under seal so that it is not accessible by counsel

for the Government.

(5)   Any other pretrial motions shall be filed no later than

January 17, 2020.

(6)   The Government indicated that it may seek a superseding

indictment within the next two weeks.    If a superseding indictment

is issued, any arraignment and initial appearance shall be handled

by the Magistrate Judge, and counsel shall inform the Magistrate

Judge of the pending trial date.     If a superseding indictment is

issued, counsel for the Government and Mr. Jarrard shall notify

the Court whether they think another final pretrial conference is

necessary before trial.

                    This 2nd day of December, 2019.

                           S/Clay D. Land
                            CLAY D. LAND
                      CHIEF U.S. DISTRICT JUDGE
                      MIDDLE DISRICT OF GEORGIA
